DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 19-26 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felter et al. (hereinafter Felter) (US 20060288241 A1), in view of Lee et al. (hereinafter Lee) (US 20160239074 A1).

As to claims 1-5, 11 and 19-21, the rejections are respectfully maintained for the reasons as set forth in the last office action.
As to claims 23-25, they relate to SOC claims comprising the similar subject matters claimed in claims 19-21. Therefore, they are rejected under the same reasons applied to claims 19-21.

Allowable Subject Matter
Claims 6-10, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In the remark, Applicant argued in substance that Felter in view of Lee fails to teach “receiv(ing) current throttling hint information regarding a workload” and “generat(ing) the dynamic current budget”.
The examiner respectfully traverse the applicant’s argument. Felter discloses that power administrator 200 monitors component activity [“current throttling hint information “] using performance monitors (PM’s) 201, 206, and 212 [0031]. The performance                         
                            
                                
                                    A
                                    m
                                    p
                                    H
                                    o
                                    u
                                    r
                                    s
                                
                                
                                    H
                                    o
                                    u
                                    r
                                    s
                                
                            
                        
                     x Hours. Voltage applied to component is a constant. The amount of power consumption is increased as amount of current drawn increases. In other words, power budget and current budget are exchangeable. In addition, Ananthankrishnan et al. (US 20190041971 A1) also discloses that either power budget or current budget can be used in throttling [0017]. Therefore, Felter teaches the limitations recited above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187